Citation Nr: 1615890	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service in the Army from February 1962 to February 1965.  He also had active service in the Air Force from December 1965 to January 1978, and from May 1985 to April 1989.  

The Board notes that service dates cited by the RO include overlapping periods of service, which is obviously not possible.  Moreover, the dates cited by the Veteran and his representative are not consistent with one another or with dates cited by the RO, and dates cited by the representative also include overlapping periods of service.  The Board has used the information from the DD Form 214s, as verified by the service departments in listing the service dates above.  The Board also notes that there are no questions in this appeal that turn on the specific dates of service.  

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and September 2010 rating decisions of the RO in Columbia, South Carolina.

Although the RO reopened the left hip service connection claim and adjudicated it on the merits in the June 2015 Statement of the Case, the matter of reopening of a  previously denied claim is a jurisdictional matter that must also be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  At the time of a September 2008 rating decision which denied reopening of service connection for a left hip disorder, the evidence did not substantiate an injury or disease in service regarding the left hip, did not establish a current left hip disability, and did not establish a nexus between any current left hip disability and service or a service-connected disability.  

2.  The evidence received since the September 2008 decision addresses the unestablished facts of a current left hip disability and a nexus between the disability and a service-connected disability.  

3.  A current chronic left hip disorder is not related to service.

4.  The Veteran was actually exposed to herbicide agents during service and multiple myeloma became manifest to a degree of 10 percent or more during the requisite presumptive period.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left hip disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The basic service connection criteria for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Multiple myeloma is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection

The RO initially denied a claim for service connection for left hip pain in an October 1989 rating decision.  The Veteran applied to reopen the claim in October 2007.  That application was denied in a September 2008 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  

The September 2008 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in May 2010.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the September 2008 rating decision, the evidence of record included the service treatment records which did not substantiate an injury or disease in service regarding the left hip.  The evidence also did not establish a current left hip disability and did not establish a nexus between such disability and service.  

Evidence received since the September 2008 decision includes a July 22, 2011, letter from C. Lowder, MD, which states that the Veteran suffers from chronic bilateral hip and knee pain and low back pain.  His degenerative joint changes in his knees have disrupted his gait and mechanics.  As a result, he has developed Degenerative Joint Disease (DJD) in his hips and spine and Degenerative Disc Disease (DDD) in his back (VBMS record 07/29/2011).

As the July 2011 letter addresses the unestablished facts of a current left hip disability and a potential link between the disability and a service-connected disability, the Board finds that the evidence is new and material and that reopening of the claim is warranted.  

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Left Hip Disorder 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis (degenerative joint disease) is included among the enumerated chronic diseases.  Where arthritis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for hip arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, there must be evidence to substantiate that (1) extension of the thigh is limited to 5 degrees, (2) flexion of the thigh is limited to 45 degrees, (3) abduction of the thigh is limited such that the legs cannot be crossed, or that (4) toe-out rotation of the thigh is limited beyond 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2015).

Service treatment records do not reveal any treatment for, complaint of, or diagnosis of, a left hip disorder.  

A VA examination in May 1989 included a special orthopedic examination.  There was no diagnosis of a left hip disorder or radiculopathy.  X-rays showed no pertinent findings for the left hip. 

An April 25, 2011, letter from Dr. Clowney includes a diagnosis of "diffuse degenerative arthritis."  Dr. Clowney stated: "I have reviewed his previous medical records and it appears that he began experiencing left knee pain in 1972 when he was diagnosed with osteoarthritis and placed on anti-inflammatory drugs.  Since that time he has had progression of his arthritis to involve both knees hips and back" (VBMS record 04/27/2011).  

A July 22, 2011, letter from C. Lowder, MD, states that the Veteran "suffers from chronic bilateral hip and knee pain and low back pain.  His degenerative joint changes in his knees have disrupted his gait and mechanics.  As a result, he has developed Degenerative Joint Disease (DJD) in his hips and spine and Degenerative Disc Disease (DDD) in his back" (VBMS record 07/29/2011).

The report of a VA examination in May 2013 reveals a diagnosis of arthritis the right hip.  However, X-rays were negative for arthritis of the left hip.  

After a review of all of the evidence, the Board finds that the Veteran does not have arthritis or degenerative joint disease of the left hip, and does not have any other confirmed diagnosis to account for his symptoms.  

The Board acknowledges that there is conflicting medical evidence of a diagnosis of degenerative joint disease.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

Here, the medical opinions in favor of a diagnosis of degenerative joint disease have in common that they provide no discussion of the factual basis for that conclusion, at least with respect to the left hip.  Dr. Clowney concluded that the Veteran had diffuse degenerative arthritis involving many joints.  Dr. Lowder also asserted that the Veteran has degenerative joint disease of multiple joints.  However, neither examiner described any clinical diagnostic measure to support the diagnosis with respect to the left hip.  In contrast, the May 2013 VA examiner took X-rays of the left hip and that X-ray report is of record.  It reveals no arthritis or degenerative joint disease of the left hip.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, while the opinions of Dr. Lowder and Dr. Clowney are certainly competent evidence, the probative weight of those opinions is diminished in comparison to the VA opinion, as the lack of any citation to or reference to diagnostic studies, such as X-rays, undermines the factual basis of their diagnoses, and suggests that the examinations upon which those diagnoses were based were of limited scope in comparison to the VA examination.  

There is no diagnosis other than arthritis with respect to the left hip.  To the extent the Veteran's symptoms may represent radiculopathy associated with his low back disability (DDD), that is a matter that should be addressed in a claim for an increased rating for the service-connected back disability, as such symptoms are considered inherent components of any service-connected back disability.  

The Board has considered the Veteran's lay assertions regarding the claim.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing a diagnosis of arthritis or degenerative joint disease is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  This is an inherently medical question which must be substantiated with medical evidence, such as X-ray evidence.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  Accordingly, the Veteran's lay statements are not competent evidence of the existence of left hip arthritis or degenerative joint disease.  

In sum, the evidence that is most persuasive regarding the essential element of a diagnosis of arthritis or other left knee disability finds that there is no diagnosis.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), but see 38 U.S.C.A. § 1110.  

Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board concludes that the claim must be denied on the basis of no current left hip disability.

Multiple Myeloma

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Multiple myeloma shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

A November 10, 2008, report from Santee Hematology-Oncology reveals that a multiple myeloma diagnosis was confirmed (VBMS record 02/18/2009).  A March 28, 2011, letter from B. Clowney, MD, notes a diagnosis of multiple myeloma in October 2008 (VBMS record 04/27/2011).  

The Veteran does not assert that he served in Vietnam during the Vietnam War.  However, he asserts that he was actually exposed to herbicide agents during his service in Thailand.  

In argument received in February 2009, the Veteran asserted that he was exposed to herbicides, pesticides, and cleaning solvents in Thailand.  He reported that he was burned on the face and hands while using aviation fuel to clean a generator, which caught fire.  He also reported that, while stationed in Turkey, Okinawa, and Panama, he used large amounts of pesticides and cleaning solvents, the most common of which was diesel fuel.  While on Okinawa, he cut gaskets from material that had a high level of asbestos.  At his state-side assignments, he also used a "huge amount" of pesticide to keep insects out of the generator/distribution systems, and used cleaning solvents to keep generation equipment operational.  He asserted that his multiple myeloma was secondary to being exposed to herbicides, pesticides, and cleaning solvents for 16 years of being assigned to electrical power production.  

In argument received in August 2010, the Veteran cited reference material regarding benzine exposure, which states: "Benzene causes harmful effects on the bone marrow and can cause a decrease in red blood cells leading to anemia.  It can also cause excessive bleeding and can affect the immune system, increasing the chance for infection.  The Department of Health and Human Services (DHHS) has determined that benzene causes cancer in humans.  Long term exposure to high levels of benzene in the air can cause leukemia, cancer of the blood forming organs."  

In argument received in April 2011, the Veteran submitted a material safety sheet on diesel fuel.  In the Notice of Disagreement, the Veteran asserted that in the military, he used many of the same chemicals that were in Agent Orange, dioxin, and other substances in herbicides.  

In February 2014, the Veteran submitted a copy of his travel orders which show that he traveled to and was stationed at Takhli Royal Thai Air Force Base in Thailand starting in September 1966.  

The Veteran's representative submitted written argument in March 2016, which asserted that the Veteran was in such proximity of the perimeter fences that he could in no way avoid the spraying of herbicides or Agent Orange.  In this regard, it is claimed he was constantly performing daily work duties at or near the perimeter; and that this was not acknowledged by VA prior to final adjudication. It is maintained that these circumstances warrant service connection in that multiple myeloma is a condition recognized as a disability associated with herbicide exposure, and the veteran does not have a family history of the disease.

There is no presumption of exposure to herbicide agents for any veteran stationed in Thailand.  Exposure to herbicide agents must be demonstrated on a factual basis in each case.  However, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  These include Takhli Air Base.  This special consideration extends to individuals who served as Air Force security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.

The VA Adjudication Procedure Manual also stipulates that, if the Veteran served at Takhli Air Base and if there is credible evidence that his duties took him near the base perimeter, herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.

After a review of all of the evidence, the Board finds that the allegation of actual exposure to herbicide agents as contemplated under 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(3), is substantiated.  The Veteran's duties in power generation and distribution at the base are consistent with the need for widespread access and presence around the base, and there is no basis in the record to discount the credibility of the assertion submitted on his behalf that his duties in fact took him near the base perimeter.  

Regarding the requirement of a manifestation of multiple myeloma to a degree of 10 percent or more, the Board notes that there is no specific diagnostic code for multiple myeloma.  The RO selected Diagnostic Code 7709 which pertains to Hodgkin's disease.  38 C.F.R. § 4.117, Diagnostic Code 7709.  That code provides a 100 percent rating during an active phase and during treatment.  After treatment, the condition is to be rated on residuals.  

The Board finds that, at the time of diagnosis in 2008, the disease was in an active phase as demonstrated by lab results and the need for chemotherapy (see Santee Hematology/Oncology Progress Notes (VBMS record 03/31/2009)).  Therefore, the manifestation requirement is met and service connection for multiple myeloma is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for multiple myeloma, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2009 and June 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the left hip claim.  In the VA Form 9, the Veteran asserted that a VA examination dated May 29, 2015, did not provide range of motion testing on his left hip, and that the examiner did not examine the left hip, only the right hip.  However, the May 2015 VA examination was conducted specifically to evaluate the Veteran's service-connected right hip.  The examiner was not asked to comment on the left hip, as previous X-rays in 2013 revealed no arthritis of the left hip.  As the weight of the competent and credible evidence is against any arthritis of the left hip, or any other diagnosis regarding the left hip, no further development is necessary.  The lack of attention to the left hip by the May 2015 examiner does not render that examination report, or the medical record in general, inadequate.  The Veteran has made no specific allegations as to the inadequacy of the May 2013 report.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

Reopening of the claim of entitlement to service connection for a left hip disorder is granted.  

Service connection for a left hip disorder is denied.  

Service connection for multiple myeloma is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


